DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
	Claims 17 and 20 recite a “means for determining at least one of”, and “means for actuating” which are interpreted under 112(f).  
	The Examiner notes for 35 USC 101 purposes, the claims are interpreted as being in the fully autonomous or semi-autonomous mode as described in the specification. These modes require operation by the onboard vehicle computer which carry out all the claimed operations and calculations. The “manual mode” is described as being controlled by a human operator only. Therefore the claims appear to be eligible under 35 USC 101.   
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, and 8-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Pilutti et al. (US 2011/0178710) or, in the alternative, under 35 U.S.C. 103 as obvious over Pilutti et al. (US 2011/0178710) in view of Zhu et al. (US 2018/0143632) where applicable as set forth below.
Regarding claims 1, 13 and 17, Pilutti teaches, a computer including a processor and a memory, the memory storing instructions executable by the processor to: 
determine at least one of (it is noted the prior are only needs to teach one of the four listed scenarios, however the multiple scenarios are at least rendered obvious by the prior art and have been mapped to the prior art for compact prosecution purposes): 
a brake threat number of a host vehicle based on a predicted lateral distance between the host vehicle and a target vehicle (see at least [0020] which 
a brake threat number of the target vehicle based on a velocity of the target vehicle adjusted by an acceleration of the target vehicle and an actuation time of a brake (see at least [0020, 0036] which teach relative acceleration between vehicles is calculated and target vehicle acceleration is calculated to help determine if a collision will take place. See at least [0033-0037] which teaches brake actuation delay is included in the calculation of the brake threat number BTN); 
a steering threat number that is a lateral acceleration based on a predicted lateral distance (the Examiner notes STN is taught in at least [0022-0026]); or 
an acceleration threat number based on a predicted lateral offset adjusted by a predicted heading angle of the host vehicle (see at least [0020, 0026, 0028] which teaches determining an estimated vehicle path, which is functionally equivalent to a heading angle in this instance and it is noted both vehicle appear to be traveling in the same direction, and determining the lateral offset or lateral distance between the vehicles); and 
actuate the host vehicle to change at least one of direction or speed based on at least one of the brake threat number of the host vehicle, the brake threat number of the target vehicle, the steering threat number, or the acceleration threat number (see at least [0023] which teaches reducing speed to avoid collisions based on various threat numbers). 

Regarding claim 3, Pilutti teaches the instructions further include instructions to determine the brake threat number of the target vehicle based on a brake-delayed speed that is a measure of a speed of the target vehicle adjusted by the actuation time of the brake (see again at least [0033, 0036] which teaches measuring speeds of the host and threat vehicles). 
Regarding claim 4, Pilutti teaches the actuation time of the brake is a time to actuate a brake pump to charge a hydraulic brake (see at least [0033] which teaches measurement of the brake rise time. Although it is not explicitly stated as such, it is clear that Pilutti refers to a typical hydraulic braking system). 
Regarding claim 8, Pilutti teaches the instructions further include instructions to set the acceleration threat number to a predetermined value when the host vehicle is not turning across a path of the target vehicle (see at least [0019] which teaches calculating an acceleration threshold. Pilutti is drawn to controlling a host vehicle based on surrounding target vehicles wherein the vehicles are heading in the same direction 
Regarding claim 9, Pilutti teaches the instructions further include instructions to determine the acceleration threat number when a predicted lateral position of the host vehicle exceeds a threshold (see at least [0023, 0027, 0028] which teaches lateral offset threshold is used to help determine the threat). 
Regarding claims 10, 14 and 18, Pilutti teaches the instructions further include instructions to determine an overall threat number that is a minimum of the brake threat number of the host vehicle, the brake threat number of the target vehicle, the steering threat number, and the acceleration threat number (via the Multi Target Threat Assessor and/or the NSP Threat assessor as taught in at least [0018, 0025, 0039]). 
Regarding claims 11, 15 and 19, Pilutti teaches the instructions further include instructions to actuate the host vehicle based on the overall threat number (see at least [0023, 0039, 0049, etc.]). 
Regarding claims 12, 16, and 20, Pilutti teaches when the overall threat number is the acceleration threat number, the instructions further include instructions to actuate a propulsion to accelerate the host vehicle until the host vehicle clears a path of the target vehicle (see at least [0042] which teaches increasing host vehicle speed to remain clear of other vehicles). 
Claims 2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Pilutti et al. (US 2011/0178710) in view of Zhu et al. (US 2018/0143632).
Regarding claim 2, Pilutti does not explicitly disclose the instructions further include instructions to determine the brake threat number of the host vehicle when the 
Regarding claim 6, the combination of Pilutti and Zhu teaches the actuation time of the steering component is a time to actuate a steering motor (via the combination of Pilutti and Zhu from the rejection to claim 1 above. Although it is not explicitly stated as such, it would have at least been obvious to one having ordinary skill in the art that the steering system of Pilutti and Zhu comprise a steering motor in order to actuate the steering system, as is widely well known in the art). 
Regarding claim 7, the combination of Pilutti and Zhu teaches the instructions further include instructions to determine the acceleration threat number based on an actuation time of a propulsion of the host vehicle to accelerate the host vehicle. The Examiner notes that Zhu also teaches determining a delay time to actuate the throttle of the vehicle similarly to that of the actuation of the steering and braking as described in at least [0042, 0047]. Therefore, from the teaching of Zhu, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to also apply an actuation time of a throttle component to the ‘acceleration threat number’ .   
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pilutti et al. (US 2011/0178710) in view of Zhu et al. (US 2018/0143632) and further in view of Zeng et al. (US 2008/0306666)
Regarding claim 5, the combination of Pilutti and Zhu teaches the instructions further include instructions to determine the steering threat number based on a lateral acceleration to steer the host vehicle away from a path of the target vehicle (as noted previously in the rejection to claim 1, Pilutti teaches calculating the STN to avoid a collision at least partially based on lateral acceleration, see at least [0022-0026]). However, the combination of Pilutti and Zhu does not appear to explicitly disclose maneuvering the vehicle in a direction opposite to a turning direction of the host vehicle. Although the specification does not explicitly define what maneuvering in an opposite direction to the turning direction is, it appears the limitation is related to a swerving maneuver. Zeng teaches it is well known in the art to provide an autonomous vehicle with the ability to swerve to avoid a collision and calculated a required lateral acceleration for such a maneuver (see at least [0046-0048]). Therefore, from the teaching of Zeng, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to provide the collision avoidance system of the combination of Pilutti and Zhu with the ability to “swerve” to avoid a collision based on maximum lateral acceleration calculations similar to that of the teaching of Zeng in order to provide a multi-direction maneuver when needed, thus providing a safer autonomous driving vehicle. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON HOLLOWAY whose telephone number is (571)270-5786.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON HOLLOWAY/Primary Examiner, Art Unit 3664
JASON R. HOLLOWAY
Primary Examiner
Art Unit 3664